 In the Matter of GENERAL MOTORS SALES CORPORATION, FRIGIDAIREDIVISIONandENTERPRISE ASSOCIATION OF STEAM, HOT WATER, HY-DRAULIC, PIPING, SPRINKLER, PNEUMATIC TUBE, ICE MACHINE, AIRCONDITIONING, AND GENERAL PIPEFITTERS OF NEW YORK AND VICIN-ITY, LOCAL No. 638, UNITED ASSOCIATION OF JOURNEYMEN, PLUMBERSAND STEAMFITTERS OF, THE UNITED STATES AND CANADA, AFFILIATEDWITH THE AMERICAN FEDERATION OF LABOR, BRANCH CCaseNo. R-1745SECOND SUPPLEMENTAL DECISIONANDORDERSeptember 7, 19410On April 17, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceedings.'Pursuant to the Direction of Election,an election by secret ballot was conducted on May 2, 1940, amongemployees of General Motors Sales Corporation, herein called theCompany, employed at its Frigidaire Division, New York City, underthe direction and supervision of the Regional Director for the Sec-ond Region (New 'fork City). On May 11, 1940, the RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedand duly served upon the parties an Election Report upon the secretballot, in which she reported that 33 votes had been cast in the elec-tion and 30 counted; that 15 of those counted were for EnterpriseAssociation- of Steam,Hot Water, Hydraulic, Piping, Sprinkler,Pneumatic Tube, Ice Machine, Air Conditioning, and General Pipe-fitters of New York and Vicinity, Local No. 638, United Associationof Journeymen, Plumbers and Steamfitters of the United States andCanada, affiliated with the American Federation of Labor, Branch C,herein called the Union, and 15 had been cast against the Union,that three ballots had not been counted because challenged by the122 N L R B. 103627 N L.R. B., No. 26.99 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion.On May 25, 1940, the Union filed Objections to the conductof the ballot and to the Election Report, and on June 24, 1940, theRegional Director issued a Report on Objections, copies of whichwere duly served upon the parties.On July 31, 1940, the NationalLabor Relations Board issued a Supplemental Decision and Direc-tion,2 copies of which were duly served upon the parties, sustainingthe rulings, findings, and recommendations of the Regional Directorin her Election Report and Report on Objections, overruling theObjections made by the Union to the conduct of the ballot and tothe Election Report, and directing that the Regional Director openand count the challenged ballots and make a Supplemental ElectionReport thereon and serve copies thereof upon the parties.On August 12, 1940, the Regional Director, acting pursuant tothe Supplemental' Decision and Direction, issued and duly servedupon the parties a Supplemental Election Report setting forth thaton August 8 the Regional Director had opened the challenged bal-lots and that upon a count of said ballots the results of the electionwere as follows :Totalnumber eligibleto vote---------------------------------33Total numberof ballots cast-------------------------------33Totalnumber ofvalid ballots-------------------------------33Total number of votes in favorof SteamfittersLocal 638,Branch C., A. F. of L------------------------------------- 15Total number of votes againstafore-mentioned union--------18Totalnumber ofblank votes--------------------------------0Total number of void ballots-------------------------------0No objections to the counting of the ballots or to the SupplementalElection Report have been filed by any of the parties.The results of the election show that no collective bargainingrepresentative has been selected by a majority of the employees inthe appropriate unit.The petition for investigation and certifica-tion of representatives of employees of the Company will thereforebe dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyORDERED that the petition for investigation and certification ofrepresentatives of employees of General Motors Sales Corporation,at its Frigidaire Division, New York City, filed herein by Enter-225 N L R B. 1122 GENERAL MOTORS SALES CORPORATION101prise Association of Steam, Hot Water, Hydraulic, Piping, Sprink-ler,Pneumatic Tube, Ice Machine, Air Conditioning, and GeneralPipefitters of New York and Vicinity, Local No. 638, United Asso-ciation of Journeymen, Plumbers and Steamfitters of the UnitedStates and Canada,, affiliated with the American Federation ofLabor, Branch C, be, and it hereby is, dismissed.